DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 7, “each of the at least three batches” lack proper antecedent basis.
	With respect to claim 8, it is not clear whether each of the plurality of batch has a dependency of each job in every batch or its own batch. 
	With respect to claim 17, it is not clear how the first job of the first batch and the first job of the second batch are executed in parallel, when the first job of the second batch is executed upon completion of the first job of the first batch. The two limitations contradict each other.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kharod et al. (US 2013/0275360).

With respect to claim 1, Kharod discloses: A method, comprising: scheduling a plurality of batches, wherein each batch has a plurality of jobs ([0014]); 
identifying one or more dependencies via a configuration file, wherein the configuration file manages dependencies for each of the jobs of each batch ([0011] dependencies amongst ETL activities, [0033], ETL instructions are in XML files ); 
monitoring the one or more jobs ([0029], monitoring execution of ETL instructions); 
identifying and reporting one or more errors ([0053]); and 
resolving the one or more errors ([0055]).  



With respect to claim 16, Kharod discloses: wherein resolving the one or more errors comprises modifying one or more of hardware performance, CPU usage, memory consumption, and database performance to optimize system resource usage ([0055], [0053], by ensuring data records are provided individually when there is an batch error, database performance is optimized by not having errors or having to wait indefinitely).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kharod et al. (US 2013/0275360) in view of Linder (US 2010/0153952).

With respect to claim 3, Kharod does not specifically disclose: wherein the configuration file comprises a flowconfig table that comprises details of each of the plurality of jobs.  
	However, Linder discloses: wherein the configuration file comprises a flowconfig table that comprises details of each of the plurality of jobs ([0023], [0027]).  


With respect to claim 4, Linder discloses: wherein the flowconfig table specifies dependencies for each batch ([0023], [0027]).  

With respect to 5, Linder discloses: wherein the details comprise one or more of: permissions, type of flow, frequency of execution, and job size (Abstract, [0006], workflow).  

With respect to claim 6, Linder discloses: wherein the plurality of batches comprise at least three batches (Fig. 6a).

With respect to claim 14, Linder discloses: presenting a user interface comprising options for execution of queries and monitoring progress of batch execution ([0019], ETL Tool and PCF application).  

With respect to claim 15, Linder discloses: wherein monitoring comprises visually monitoring through a user interface ([0033], error is illustrated in the field).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kharod et al. (US 2013/0275360) in view of Kondamuru et al. (US 2010/0131620)
With respect to claim 12, Kharod does not specifically disclose:executing a daemon thread in the background to perform one or more tasks.  
	However, Kondamuru discloses: executing a daemon thread in the background to perform one or more tasks ([0099]).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kondamuru to have  background supporting task execute a heartbeat signal while the normal threads are executing.

With respect to claim 13, Kondamuru discloses: wherein the one or more tasks comprise pinging (id.).

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WISSAM RASHID/Primary Examiner, Art Unit 2195